 GOLD LEAF CONVALESCENT HOMEAmerican Care Centers,Inc., d/b/a Gold Leaf Conva-lescentHome and Public Service and IndustrialEmployees Union,LocalNo. 1239,affiliatedwiththe Laborers'International Union of North Ameri-ca, AFL-CIO. Case 19-CA-7228September 18, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOOn March 11, 1975, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, the General Counsel andtheRespondent filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order, as modified below.We findmerit inthe General Counsel's exceptionsto the Administrative Law Judge's finding that Re-spondent did not violate Section 8(a)(3) in discharg-ing Debra Halverson allegedly for poor job perfor-mance.The Administrative Law Judge concludedthat the General Counsel had failed to meet his bur-den of proving that Respondent discharged Halver-son because of her union activities in the absence ofevidence that Lynn Campbell, manager of opera-tions,knew of Halverson's views or activities prior tothe discharge.We disagree.Respondent operates a nursing home in the StateofWashington. Halverson was hired as activities di-rector in May 1973to stimulateand/or to motivatethe patients to participate in the various activities. Inthe performance of these duties she moved con-stantly about the home contacting patients and staffpersonnel throughout.Her job also required thepreparationand maintenanceof certain records.Halverson was very active in the early stages of theunionorganizing drive. Thus, she signed a union au-thorization card, attended union meetings, and freelydisclosed her support of the Union to other employ-ees including telling them whom to see about signingauthorization cards and inviting a number of em-ployees to attenda unionmeeting at her home onMay 22, 1974, the day she was discharged.AlthoughCampbell conferred with Halverson421about her job duties on two occasions after his arriv-al on May 20, 1974, he did not convey to her anyinkling that he was dissatisfied with her job perfor-mance, and during the entire period of her employ-ment, she was never reprimanded, disciplined, orcriticized over the quality or quantity of her work.On May 21, 1974, however, at an employee meeting,Campbell, in addition to expressing his antiunionviews, indicated that some employees were trouble-makers and that they were going to be fired. Respon-dent had knowledge before Halverson's dischargethat the sole issue to be resolved at a representationhearing was whether or not she should be included inthe unit. The Administrative Law Judge found thatRespondent was hostile to the plans of employees tohave a union. He also found that Respondent's ad-ministrator, John Bragg, on July 17, 1974, stated thattwo union organizers were no longer employed bytheRespondent and would never return. The onlytwo employees who had been fired at that time wereHalverson and Green, also an active union support-er.We find, in these circumstances, ample evidencethatRespondent knew or believed that Halversonwas actively engaged in union activity.In view of the above, and especially the fact thatHalverson was never warned about her alleged fail-ure to do her work properly, we reject the Adminis-trative Law Judge's conclusion that Halverson wasnot unlawfully discharged. Consequently, in view ofRespondent's threats, and other coercive conductwhich was 'directed towards its employees for sup-portingtheUnion,we are persuaded thatRespondent's asserted reliance on Halverson's inade-quate job performance as the reason for dischargingher was a pretext and that the discharge of Halver-son, a staunch union activist, was a discriminatoryact against Halverson for supporting the Union and,thus, violated Section 8(a)(3) and (1) of the Act.AMENDED CONCLUSIONS OF LAWDelete Conclusionof Law 3(b) from the Adminis-trative Law Judge'sDecision and substitute thereforthe following:"(b) Section 8(a)(1) and(3) of the Act by discharg-ing Frances Stanley and Debra Halverson becausethey engaged in union activities."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, American220 NLRB No. 44 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDCare Centers, Inc., d/b/a Gold Leaf ConvalescentHome, Ellensburg, Washington, its officers, agents,successors, and assigns, shall take the action set forthin the said Order as modified below:1.Delete paragraph 2(a) and substitute the follow-ing therefor:"(a)Offer Frances Stanley and Debra Halversonimmediate and full reinstatement to their formerjobs, or substantially equivalent jobs if their formerjobs no longer exist, without prejudice to their senior-ity and other rights and privileges, and make themwhole in the manner set forth in the section of theDecision entitled `The Remedy.' "2.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT prohibit union solicitationamong our employees during their nonworkingtime on our premises.WE WILL NOT threaten to cease making quar-terly wage reviews and granting wage increasesto those of our employees who support or sup-ported Public Service and Industrial Employees'Union, Local No. 1239, affiliated with the La-borers' International Union of North America,AFL-CIO, or any other labor organization.WE WILL NOT threaten to refuse to negotiatewith the above Union (or any other labor orga-nization, in the event such labor organization isdesignated as the exclusive collective-bargainingrepresentative of an appropriate unit of our em-ployees).WE WILL NOT prepare, circulate, and solicit sig-natures to petitions to decertify the above-named Union or any other labor organizationduly designated as set out above.WE WILL NOT discharge or discipline our em-ployees for engaging in union activities.WE WILL offer Frances Stanley and DebraHalverson full reinstatement to their formerjobs, restoration of all their rights and privileges,and WE WILL make them whole for any wagelosses they may have suffered in the period be-tween the date we discharged them for engagingin union activities and the date we reinstatethem.AMERICAN CARE CENTERS, INC., d/b/aGOLD LEAF CONVALESCENT HOMEDECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN,Administrative Law Judge: On Oc-tober 10 and 11,1974,' Iconducted a hearing at Ellens-burg,Washington,to try issues raised by a complaint 2 is-sued on September 13 on the basis of a charge and anamended chargefiled by thePublic Service and IndustrialEmployees'Union, Local No.1239, affiliated with the La-borers' InternationalUnion of NorthAmerica,AFL-CIO 3on July 22 and August 6.The complaint alleged that the American Care Centers,Inc. d/b/a GoldLeaf Convalescent Home4violated Sec-tion 8(a)(1) and(3) of the NationalLaborRelations Act, asamended(hereinaftercalled the Act), by:1.Discharging two union activists during the Union'spreelection campaign because of their union activities.2.Restricting,prior to theelection,union solicitationamong its employees during nonworking time.3.Threatening employees,both prior to and after theelection,with job loss,termination of business operations,withholding of wage increases,and other reprisals if theypersisted in supportingthe Union.4. Initiating,sponsoring,and circulating a decertifica-tion petition among unit employees after the Union wonthe election.5.Harassing a union supporter over her support of theUnion subsequent to the election.The Companydenied the commission of the acts allegedand denied committing any violationof the Act.The issues are: (1) Whether the two discharged employ-eeswere discharged for engaging in union activity; (2)whether the Home restricted union solicitation among itsemployees during nonworking time; (3) whether the Homethreatened employees with job loss,termination of busi-ness operations,withholding of wage increases,and otherreprisals if they persisted in supporting the Union; (4)whether the Home initiated,sponsored, and circulated adecertification petition among the unit employees follow-ing the election; (5)whether the Home harassed a unionsupporter over her support of the Union;and, if any of theabove occurred, (6) whetherby such actor acts the Homeviolatedthe Act.The parties appearedby counselat the hearing and wereafforded full opportunity to produce evidence, to examineand cross-examine witnesses, to argue and file briefs.Briefshave been received from the General Counsel and theHome.Based upon my review of the entire record,5observationof the witnesses,perusal of the briefs and research,I enterthe following:Read 1974 after all further datereferencesomitting the year.2At the outset of the hearing, I permitted the General Counsel to amendpars. 10 and I I of the complaint to renumber paragraphs 10 and I I as pars.10(A) and II(A) and to add two new paragraphs numbered10(B) and11(B), settingout additional alleged8(a)(1) violationscommitted by theHome.3Hereafter called the Union.4Hereafter called the Home or the CompanysErrors in the transcript have been noted and corrected. GOLD LEAF CONVALESCENT HOME423FINDINGS OF FACT1. JURISDICTION AND LABORORGANIZATIONThe complaint alleged,the answer admitted,and I findthat American Care Centers, Inc., is an Oregon corpora-tion engaged in Ellensburg,Washington,and other loca-tions inWashington and Oregon in the operation of nurs-ing homes caring for the elderly for profit,that it annuallydoes a gross volume of business exceeding$100,000 andpurchases in excess of $50,000 worth of goods,materials,and services delivered to it from firms located outsideWashington and Oregon state.The answer further admitsand Ifind that the corporation conducts such operations atEllensburg,Washington,under the name ofGold LeafConvalescent Home and that at all times pertinent, it wasengaged in commerce or in a business affecting commerce,and the Union was a labor organization,as those terms aredefined in Section 2(2), (5), (6), and (7) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Chronology of EventsIn late April the Union began an organizational cam-paign among the Home's employees.On May 6,the Unionfiled a petition(Case 19-RC-7119) with the Regional Of-fice for certification as the exclusive collective-bargainingrepresentative of the Home's employees in a unit consistingof:All employees employed by the employer at its 1015EastMountain View,Ellensburg,Washington loca-tion who are working as Nurses'Aides,Housekeepers,Laundry Employees,Orderlies,Building MaintenanceEmployees, Dishwashers, Traygirls, Kitchen Employ-ees,Cooks and Activity Directors, excluding officeclerical employees,professional employees, RegisteredNurses, Licensed Practical Nurses,Dieticians,guardsand supervisors,as definedby the Act.On May 8 the Union notified the Home that it repre-sented a majority of the employees within the unit andasked the Home to recognize it as the exclusive collective-bargaining representative of the unit employees and tomeet and to negotiate with the Union for a contract cover-ing their rates of pay, wages,hours, and working condi-tions.On Monday, May 20, Lynn Campbell, the parentcorporation's manager of operations,6arrived at the Home.As his first act, he discharged the incumbent administrator(Denny)and assumed Denny's duties.Not long thereafter,he replaced Denny's secretary, Diane Green, an activeunion supporter,with a former secretary?Two days after his arrival on the premises, Campbelldischarged Debra Halverson, the Home's activities direc-tor.The complaint alleges that Campbell discharged Hal-verson because of her activities on behalf of the Union andthereby violated the Act.On May 25, a hearing was held on the Union's Petitionfor Certification. The sole issue was whether or not theactivities director classification was includable within theunit.On May 27, John Bragg 8 reported for work as Denny'sreplacement. Campbell continued to share with Bragg theduties of administrator at the Homeuntilshortly after theelection conducted pursuant to the Petition (the electionwas held on July 19).On June 19, the Regional Director issued his Decisionand Direction of Election in the representation case where-in he found the activities director an includableclassifica-tion within the unit and directed a July 19 election.On July 17, Bragg met with unit employees. It is allegedin the complaint that, in the course of those meetings,Bragg threatenedemployees with closure of the Home inthe event they chose union representation, told the employ-ees they could not engage in union solicitation on thepremises,stated noraisescould be given without unionapproval, stated the Union's two major supporters were nolonger employed at the Home, and stated that the parentcorporation would not negotiate with the Union, therebyviolating the Act.July 17 was Stanley's last day of work; the complaintalleges that the Home discharged her because of her unionactivities and thereby violated the Act; the Homeallegesshe voluntarily terminated her services.The election was held on July 19; it was won by theUnion. Following the election, Campbell and Bragg pre-pared a petition wherein the signatories disclaimed any de-sire for representation by the Union, circulated the petitionamong unit employees, and requested that they sign it. Thecomplaintallegesby so doing they violated the Act.On July 23, the Home filed objections to the election.On July 30, 31, and August 2, Bragg allegedly addressedharassing remarks to an outspoken union supporter overher support of the Union. On or about the latter date,Bragg conducted an employee meeting. It isalleged thatduring that meeting Bragg threatened to withhold fromunion supporters, the regular, periodicincreasesnormallygranted employees during wage reviews each 3 months un-der theHome'swagepolicy, while grantingsame to non-supporters of the Union. It is alleged that, by those actionsand statements, the Home violated the Act.On August 10, it is alleged that Bragg repeated his Au-gust 2 remarks regarding wage increases and again statedthat the parent corporation would not negotiate with theUnion, thereby violating the Act.On September 12, the Regional Director overruled theHome's objections to the election and certified the Union'stary during a period in the fall of 1973 when he acted as administrator at theHome during an interim period which began when Denny's predecessor6 An admitted supervisorand agentof the Home acting on its behalf at all(Hogan) was terminated and ended when Denny began work as Hogan'stimes pertinent.successor.7Green refused to return to her formerjob within the unit and accepted8An admitted supervisor and agent of the Home acting on its behalf at alltermination rather than return.Campbell had worked with the former secre-times pertinent. 424DECISIONSOF NATIONALLABOR RELATIONS BOARDstatus as the exclusive collective-bargaining representativeof the unit employees.On September13 thecomplaint issued.The alleged unfair labor practices shall be taken up inchronological order.B. The Halverson DischargeThe earliest alleged unfair labor practice committed bythe Home was Halverson'sMay 22 discharge.Halverson was hired by Hogan as activities director onMay 1, 1973. At the time of her hire, she had a bachelor'sdegree in sociology from Central Washington State Collegeat Ellensburg.Halverson's job duties consisted of provid-ing entertainment(movies, music,games,etc.), conductingexercise classes,and providing arts and crafts classes andactivities.Part of her job was to stimulate or motivate thepatients to participate in the various activities she offered.Sincea portion of her activities required her to work eve-ning hours, she did not have a regular work shift. The per-formance of her job duties required that she move aboutconstantly,contacting patients and staff throughout theHome. Her job also required the preparation and mainte-nance of certain records?Prior to April, Halverson worked part time;due to astate requirement that the Home have a full-time activitiesdirector, commencing in April, Halverson worked fulltime.During the period of her employment at the Home, Hal-verson worked under Administrators Hogan, Denny, andCampbell. Until the time she was discharged, she was nev-er reprimanded, disciplined, or criticized over the qualityor quantity of her work.10Halverson signed a union authorization card either inlateApril or early May. She attended a May 15 unionmeeting,alongwith approximately 24 other employees.Halverson freely disclosed her support of the Union inconversations with other employees during the month ofMay, told several employees to contact Stanley if theywished to sign union authorization cards, and invited anumber of employees to attend a union meeting at herhome on the evening of May 22.The soleissueat the May 25 representation hearing (ofwhich the Home had notice prior to Halverson's May 22discharge) was whether or not Halverson should be includ-ed within the unit.Campbell denied having any knowledge of Halverson'sunion activities prior to discharging her. No direct evi-dence was produced that he did possess such knowledge."As noted heretofore, prior to Campbell's arrival at the9 A state inspection not long prior to her discharge resulted in instructionsfrom the state inspector to commence a card file and chart on each patient,to record names, birthdates,physical conditions,and activities participatedin.10While Campbell testified he was dissatisfied with Halverson's job per-formance during the period he filled in as administrator at the Home duringthe fall of 1973 and instructed Denny to advertise for a replacement for her,he conceded he did not communicate his alleged dissatisfaction to Halver-son and did not make any effort to see that Denny carried out his instruc-tions.11To establish Campbell'sknowledge of Halverson'sunion activitiesprior to discharging her, the General Counsel relies on: (1) evidence that theHome on Monday, May 20, Halverson had never receivedany reprimand, discipline, or criticism of her work.Campbell conferred with Halverson during the af-ternoon of Monday, May 20. He asked Halverson howlong she had been working full time and she replied shehad been working full time since April 1. He inquired whatshe was doing in her activities program and she told himshe had just completed a trainingsession, she had receivedsome new ideas,and she was instituting a new exerciseclass.Campbell brought up the recent state inspection andthe inspector's directions with regard to records. Halversonstated she was preparing patient cards and they were al-most completed,but she wasn't sure just exactly what waswanted on the cards.Halverson also advised Campbell sheintended to chart the patients'activities on their medicalcharts.Halverson asked for Campbell's suggestions con-cerning patient activities.He suggested she have those pa-tients who were not mobile make scrapbooks and mobiles.The next day, Campbell asked Halverson to bring hercards and come into his office.He also called in Gina Bak-er, the director of nurses. Campbell and Baker inspectedthe cards. Neither Campbell nor Baker made any com-ments concerning the cards.12Campbell did suggest that Halverson make up a weeklyreport listing the activities conducted each day and thenames of patients who participated in them, as a supple-ment to the card file. Halverson agreed to comply with hissuggestion.Campbell began to look for Halverson about 9 a.m. onthe following day (Wednesday, May 22). At or about 10a.m., he saw Halverson walking down the hall next to hisoffice.He went to his secretary's office, from where hecould watch her destination through the glass, and saw hergo into theTV room. The TV setwas on and two patientswere watching it (Mr. and Mrs. William Wells). Campbellwent to get Baker and asked her to come into his office.13On Baker's arrival, Campbell went to the TV room andrequested that Halverson accompany him to his office.When Halverson and Campbell were seated inCampbell's office, Campbell informed Halverson she wasterminated.She askedwhy. Campbellsaid he was termi-nating her because he had seen her walking aimlessly in thehalls and had just seen her watching television instead ofworking. She denied she was watching television and statedher job required that she walk through the halls to contactpros and cons of union representation were discussed among the employeesinMay and it was generally known among them which employees support-ed the Union and which did not; (2) the small size of the unit (32 employ-ees); (3)Campbell's awareness prior to May 22 that the sole issue(to whichhe and Halverson testified)at the May 25 representation hearing waswhether or not Halverson should be included in the unit,with the Unionsupporting,and the Home resisting, such inclusion; (4) evidence that Camp-bell and Bragg following Halverson's discharge referred to her as a "trouble-maker"and "union organizer"who had been fired.12They both testified they were shocked at the paucity of information onthe cards.While Campbelltestified he expressed his dissatisfaction to Hal-verson and gave her instructions concerning what he wanted,both Bakerand Halverson testified he did not make any comments or suggestions.Their testimony on this point is credited13Campbell testified he had Baker observe Halversonin the TV roomfrom the secretary's office when she responded to his request; Baker testi-fied she entered his office and attended the subsequent discharge interviewwith Halverson, but did not observe Halversonin the TV room.Baker'stestimony is credited. GOLD LEAF CONVALESCENTHOME425patients and staff. Campbell then commented that her cardfilewas not being properly maintained and he did notthink she was doing an adequate job.While Campbell's stated reasonsfor terminating Halver-son are weak,inasmuch as he had littleopportunity to ob-serve Halverson'swork performance in the 2 days he wason the job as administrator after firing Denny, he obvious-ly could not have known whether she was on trips connect-ed with her job when moving about the halls during thetimeshe did observe her on the 2 days in question, and herstay in the TV room was brief, in my judgment the GeneralCounsel has failed to meet his burden of proving thatCampbell discharged her because of her union views andactivities in support of the Union in the absence of evi-dence that Campbell knew of such views or activities priorto the discharge.14 The discharge may as readily be attri-buted to pique over Denny's failure to carry out his in-structions the previous fall as to Halverson's union activi-ties.I therefore shall recommend that those portions of thecomplaint alleging Halverson was fired for union activitiesbe dismissed.C. The Alleged July17 ThreatsIn chronological sequence,the next unfair labor practiceallegedly occurredon July17 when Bragg allegedly threat-ened employees with closure of the Home in the event theychose union representation,told them they could not en-gage in union solicitation on the premises,stated no raisescould or would be given without union approval,statedthat the Union's two major organizers among the employ-ees were no longer employed,and stated the parent corpo-ration would not negotiate with the Union.Bragg and several unit employees verified that Braggcalled a meeting of approximately 20 unit employees in thelarge dining room at the Home onJuly 17.Employee Gary Chapton testified that,in the course ofthemeeting,Bragg announced the Home's opposition tounion representation of its employees;stated that he doub-ted the main office would negotiate with the Union if theUnion came in; stated that, if the Union did come in, itmight be necessary to close the Home; and stated that, iftheUnion was certified,any raises due the employeeswould be frozen and employees would have to get any sub-sequent raises through the Union;15after holding up a pa-per announcing a meeting at Halverson's home the nextevening, stated that the ntoice was posted in the lounge,that he had removed it, and that it was illegal for the em-ployees to engage in union solicitation on the premises.14There is no evidence establishing that Campbell was made aware of theunion discussions and views of the employees during the 2 days precedingthe discharge; the fact the Union favored inclusion of the activities directorclassification in the unit does not necessarily mean that the incumbenttherein was prounion;postdischarge statements by Campbell and-Bragglabeling Halverson as a union supporter do not establish that Campbellpossessed such knowledge prior to the discharge,inasmuch as Halversoncampaigned heavily for the Union after her discharge and their knowledgeof her prounion views could have resulted therefrom.is It was undisputed that the Home reviewed wages quarterly and grantedincreases based on those reviews.Employees Debra Erickson and Frances Stanley substan-tially corroborated Chapton's testimony.Employee Stanley also testified that Bragg also com-mented that the Union's two major organizers were no lon-ger employed by the Home and would never be rehired.Employee Kathy Peacock testified that in a meeting inBragg'soffice about the same date, attended by approxi-mately eight employees, Bragg stated the parent corpora-tion would not negotiate with the Union if it was voted in.Bragg conceded he made statements to the effect that itwould not be in the employees' best interests to have unionrepresentation and he stated reasons for his position. Healso corroborated employee testimony that he producedthe union meeting notice, which he had removed from theemployee lounge, but stated he commented that the em-ployees could not engage in union solicitation on companypremisesduring working time. 16He denied he made anymention of possible closure of the Home or that two unionorganizers were no longer employed and would not be re-hired.With reference to negotiations, he testified that hecommented that negotiations would be conducted betweenthe parent corporation and the Union concerning the em-ployees'wages,hours, and working conditions if the Unionwon the election and he would no longer be able to dealwith the employees directly concerning these subjects.With reference to raises, Bragg stated it was his belief that,if the Union won the election and negotiated an open shopcontract, that contract would only cover those employeeswho were union members, their raises would be governedby that contract, and he would be free to make whateveradjustments in wages he desired concerning those employ-ees who were not union members and he may have so stat-ed.Employee Katie Stingley corroborated Bragg's testimo-ny that his remarks concerning solicitation were limited tostatementsto the effect that employees were barred fromtalking about the Union while they were working. She didnot testify concerning the balance of his July 17 talk.Icredit the corroborative testimony of Chapton, Erick-son, and Stanley that on July 17 Bragg, after displaying theunion meeting notice he had removed from the employees'restroom, announced that it was unlawful for the employ-ees to engage in union solicitations on the premises, with-out qualification, thereby violating the Act. Their testimo-ny wasunhesitatingand convincing. I do not credit thetestimony of Bragg and Stingley (the Home's observer atthe election) to the contrary, particularly since Bragg's pre-trial statement corroborates the testimony of Chapton,etal.Ialso credit employee testimony recited above thatBragg statedon July 17 that employees would cease toreceive the periodic wage adjustments they had custom-arily received upon quarterly wage reviews and would haveto look to the Union for any future adjustments in theevent they chose to be represented by the Union, whichwas indirectly corroborated by Bragg.In the absence of corroboration by Stanley and Peacockand a denial by Bragg of Chapton's testimonythat Bragg16Thoughhis written statementdid notcontain that qualification and healso testified he still believed all union solicitation on the premises wasunlawful 426DECISIONSOF NATIONAL LABOR RELATIONS BOARDstated it might be necessary to close the Home if the Unionwon the election,Chapton's testimony to that effect is notcredited.I credit Stanley's testimony that Bragg stated two unionorganizers were no longer employed by the Home andwould never return,inasmuch as Bragg's denial is contro-verted byhis pretrial statement, in which hestates he re-ferred to at least one former employee as a union activistduring his talk, with Halverson in mind. I do not, however,find that statement coercive.As to theallegedthreat torefuse to negotiatewith theUnion in the event the Union won the election, I creditemployee testimony heretofore recited that Bragg stated hedoubted that the parent corporation would so negotiateand I do not credit Bragg's ingenious explanation that hemeant thathewould not be able to deal directly with theemployees.I find and conclude that, by coupling a statement that hedoubted the parent corporation wouldnegotiatewith theUnion with a statement that the employees would cease toreceive periodic wage adjustments according to past prac-tice in the event the Union came in, Bragg's July 17 state-ments to the latter effect interferedwith,restrained, andcoerced the employees'exercise of their right to freelychoose whether or not they desired union representation.I further find and conclude that by his July 17 statementthat the employees were barred from any union solicitationon the Home's premises,without qualification,Bragg fur-ther violated Section 8(a)(1) of the Act, despite evidencethat the Home did not discipline employees for engaging inunion activities during break and lunch periods,inasmuchas his statement may well have inhibited such activitiesduring the crucial period preceding the July 19 election.D. The Stanley DischargeChronologically, the next unfair labor practicealleged isthat, on or about July 19, the Home discharged FrancesStanley for engaging in union activities.Frances Stanley was employed as a laundress by theHome betweenMay1973 and July 17, her last day ofwork.Stanley was the moving force in the Union's campaignto organize the Home's employees. She initiated contactwith the Union in late April, led the Union's organizationalcampaign among the employees through late April andearlyMay, distributing union authorization cards to em-ployees,actively soliciting signatures to those cards amongthe employees and their support of the Union, and secur-ing 10 to 15 signed authorization cards from employees byMay 5-which cards supported the Union's May petitionfor certification andMay 8 request for recognition andbargaining. By his own testimony, Bragg was assigned byCampbell immediately after his hire (May 27) to maintaina surveillance of Stanley (plus Kim and Chapton, twoother union activists)for the ostensible purpose of seeingthey devoted all their paid time to work.Sue Sarchin,who replaced Halverson as activities direc-tor, testified that on June I Bragg told her the Home hadseveral"troublemakers," specifying Frances,Diane, andKim. Frances Stanley was the only employee at the Homewith the first name of Frances.Elaine Kim was the onlyKim employed at the Home."Debra Erickson also testified that,about the same date,Bragg told her there were"troublemakers"supporting theUnion who would soon be gone.About the same time,Campbell made a statement,in the presence of Baker andKim, that Stanley was a "troublemaker". 18BetweenMay27 and July17,Bragg carried outCampbell's May 27 instructions to maintain a surveillanceover Stanley and testified he observed Stanley conferringwith Chapton and other employees for what he believed tobe excessive periods of time.19Stanley was scheduled to work on Wednesday, July 17,and worked that day.She was scheduled to be off Thurs-day, July18, and Friday,July 19,returning to work onSaturday,July 20, and Sunday, July 21.On July 18, Halverson telephoned employee BarbaraHolman to request that Holman attend a union meeting ather home that evening.Holman was noncommittal. Hal-verson was insistent that she attend.Holman was vagueabout whether or not she would 20When Holman reported for work that afternoon (shewas on the evening shift),she went to Bragg and Campbell,told them that Stanley had telephoned her to request sheattend a union meeting that evening and called her a vul-gar name when she expressed reluctance, and asked Braggand Campbell whether she had to undergo such treatmentand attend the union meeting.Campbell and Bragg as-sured her she did not have to go to the meeting.Stanley voted at the election conducted by the Board onthe followingday, July19, her firstday off.That same day, Bragg told Laundress Shelia Cram to getin touch with Stanley and tell her not to come to work asscheduled the following 2 days, Saturday and Sunday (July20-21), and to see him the following Monday, July 22.21When Stanley received Cram's message, she interpretedit as a termination.She came to the Home to see Bragg, asinstructed, on the morningof July 22;Bragg was not in.Stanley asked Bragg's secretary to give her a written state-ment of the reasons for her discharge.The secretary wasnoncommittal,but did not inform her she had not beendischarged.After waiting a while,Stanley left Bragg's of-fice and went to file for unemployment compensation.Stanley telephoned Bragg the following afternoon andasked when she could come in and get her paycheck. In theinterim,Bragg received a copy of Stanley's application forunemployment compensation and reports from other em-17Kim and Stanley made the initial contact with the Union and wereactive in its campaign.While Diane Green left the Company's employ priorto June I,she remained active with fellow exemployee Halverson in theunion campaign.18The employee testimony to this effect is credited.19 Bragg testified the employees received a one-half hour lunch periodand two 15-minute break periods each day, one break in the morning andone in the afternoon; he further testified there was no time specified fortaking the breaks.Theywere to be taken at a time the workload permitted.20 Halverson testified without contradiction that she invited Holman toattend the meeting without revealing her identity;Holman verified that thecaller did not reveal her identity but she believed the caller to be Stanley,although conceding she did not know Stanley well.21Bragg left Ellensburgon July19 to spend the weekend with his familyin Portland GOLD LEAF CONVALESCENT HOME427ployees that Stanley had telephoned them to complainabout her discharge.Bragg stated she could come in andget her check the following day, Wednesday, July 24. Stan-ley saw Braggon July24 and asked him why she was fired.Bragg stated he had not intended to fire her,he simply didnot want her to return to work until he had an opportunityto talk to her concerning reports that Stanley had beentaking excessive breaks and calling employees who werenot supporters of the Union vulgar names.Stanley deniedtaking excessive breaks or calling employees vulgar namesand asked that he identify and confront her with those whostated to the contrary, so she could prove such reports wereuntrue.Bragg did not identify the alleged complainants.Bragg commented that he knew the identity of the 17 em-ployees who voted for the Union and thought Stanley putup the union meeting announcement at the time he re-moved it (July 17), but learned since it was another em-ployee.He stated he earlier had intended to give Stanley anopportunity to present her story, but, by this time, she hadthe employees so stirred up he had no choice but to termi-nate her.Bragg testified that in view of the fact Stanley hadalready filed for unemployment compensation,he had de-cided to go along with her belief that she had been termi-nated.CertainlyBragg didnot schedule Stanley for any work;he also told Shelia Cram shortly thereafter that he did notwant Stanley back because,inter alia,Stanley was responsi-ble for getting the Union together.22 Bragg later told DebraErickson there was no way he would ever permit Stanley tocome back.Bragg also testified that, while he believed Stanley tookexcessive breaks, this alone did not warrant a discharge, heconceded he knew of others who took what he thoughtwere excessive breaks,but never disciplined anyone. Hetestified it was because the allegedprofanity attributed toStanley by Holman had occurred that he contemplatedStanley's discharge. 3Based on the foregoing,I find and conclude that theHome, by Bragg,discharged Stanley and that Bragg wasmotivatedat least inpart by Stanley's active role in theUnion's campaign in deciding to discharge her as demon-strated by Bragg's surveillance of Stanley from the time hecame on the job, his and Campbell's reference to Stanley asa "troublemaker,"his and Campbell's seizure upon theHolman report as justification for suspending and later ter-minatingStanley,and Bragg's commenttoCram afterStanley's termination that he did not want Stanley em-ployed at the Home because of her role in "getting theUnion together." I further find and conclude that, by sodischarging Stanley,the Home violated Section 8(a)(1) and(3) of the Act.22 Cram's testimony to this effect is credited.23WhileBragg denied at some pointin his testimony he discharged Stan-ley, he statedin his pretrial affidavit that he discharged her for excessivebreaks and cursing an employee, told heron July 24 her calls to employeescaused him to change his decisionfrom one to temporarily suspend her to adecision to terminateher, and told both Cram and Erickson he would notrecall her.E. The July 19 PetitionThe next alleged unfair labor practice was Bragg andCampbell's July 19 preparation and July 19-23 solicitationof, employee signatures to a petition disavowing any desirefor continued representation by the Union.Bragg andCampbell admitted that, shortly after the July19 election resulted in a union victory by a vote of 17 to 15,they prepared a petition containing the following state-ment:We, the undersigned employees of Gold Leaf Conva-lescentHome, 1050 Mountain View Avenue,Ellens-burg,Washington, do not wish to be represented bythe Public Service and Industrial Employees Union,Local 1239, affiliated with the LaborersInternationalUnion of North America, AFL-CIO.Bragg andCampbell also admitted that between July19-23 they solicited unit employees to sign the petition,with considerablesuccess? They further conceded theysubmitted the petition to the Regional Office on the latterdate as part of the Home's objections to the election.The Home contends, however, that Campbell and Braggwere actingin good-faith reliance upon advice given tothem on July 19 by the Board agent who conducted theelection, to the effect that the Home could nullify the elec-tion results by filing a petition within 5 days after the elec-tion supported by not less than 30 percent of the unit em-ployees disclaiming any desire for union representation.The Board's Rules and Regulations (Sec. 102.69) permitthe filingof objections to an election or to conduct affect-ing an electionwithin 5 days following the furnishing of atally of ballots; its rules (Sec. 102.60) also permit an em-ployer to file a petition for investigation of a question con-cerning representation when faced with a request for recog-nition and bargaining and an employee or group ofemployees, or any individual or labor organization actingon their behalf, and also permits an employer to file a peti-tion for decertification of a currently certified union on theground it no longer represents a majority of the employeeswithin the unit covered by the certification.However, the Board has ruled that an employer may notpetition for such an investigation during the year followingthe certification of a union as the duly selected bargainingrepresentative of an appropriate unit of his employees andmay not participate in any manner in the preparation orcirculation or filing of a petition for decertification of apreviously certified collective-bargaining representative.I find and conclude that Bragg and Campbell's testimo-ny that the Board agent advised them they might file whatin essenceis a decertification petition within 5 days afterthe election is incredible and I do not credit their testimonyto that effect. Rather, I find and conclude that Campbelland Bragg misunderstood and confused the Boardagent'sadvice concerning the time and procedure within which tofollow objections to the election or conduct affecting theelection with his advice concerning the Home's right at alater date (the end of the certification year) to question theUnion's majority representative status.24Morethan a majority of the employeeswithin the unit signed 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever honest their confusion, it is clear their prepara-tion of a petition for decertification and subsequentaggres-sive solicitation of employees to sign same restrained,inter-fered with, and coerced the employees' exercise of theirright to freely choose and support the Union, and I so findand conclude. I further find and conclude that, by suchaction, the Home violated Section 8(a)(1) of the Act.F. Bragg's Alleged Postelection 8(a)(1) Violations1.Alleged employeeharassmentThe complaint alleges that on July 30 and 31 and August2 Bragg harassed an outspoken union supporter (PattyNevins) because of that support and thereby violated Sec-tion 8(a)(1) of the Act.Nevins was employed by the Home as a kitchen aid. Shetestified that, on July 30, Bragg approached her and saidthat, "At least we got rid of the one"; that she replied,"Yes, but you still have me." And he closed with the com-ment, "Yes, we have you and Gary." Bragg testified he didspeak to Nevins about the time in question but made thestatement that at least we got rid of the president (referringtoNixon) and denies making the statements attributed tohim by Nevins.At the time of the alleged exchange, Stanley had beenrecently terminated. Gwen Bentley, another union activist,had terminated her employment, and union activists GaryChapton and Nevins were still in the Home's employ.Nevins also testified that on the following day Braggapproached her again in the kitchen,statinghe had inter-viewed a man for a kitchen job and that, if he hired him,thatman would step all over Nevins,since he was anti-union and Nevins was prounion.Nevins testified she re-sponded by stating she was tired of hearing about theUnion all the time. Bragg denied the exchange.Nevins further testified that, on August 2, she received atelephone call from Bragg at her home; that while Braggdid not identify himself, she recognized his voice. She testi-fied Bragg stated: "This is the Union calling. There is ameeting tonight.We are going to bomb the Home andsince you are so devoted to the Union, we are going to stickdynamite in your nose and ears and light you up." Shetestified that she laughed and Bragg closed the conversa-tion by advising her to come in later the following day thanscheduled.Another employee of the Home, Eva Liggitt, testified shewas with Bragg at the time he telephoned Nevins and thatBragg stated: "This is the Union; we are going to bombGold Leaf; can we count on you; you will be the bomb; wewill put dynamite in your nose and ears and throw you in."Liggitt further confirmed Nevins' testimony that Braggthen instructed Nevins to report later the following daythan her normal schedule. Bragg did not deny this ex-change.Both Nevins and her coworker in the kitchen, KathyPeacock, testified that Bragg regularly kidded and jokedwith employees.Bragg also testified this was his normalmanner in maintaining what he believed to be good em-ployee relations.While I credit Nevins' testimony concerning the July 30and 31 and August2 Bragg statements, I do not find thathis comments constituted sufficient restraint, interferencewith, and coercion with Nevins' exercise of her 8(a)(1)rights to warrant a finding that, by those comments, theHome violated that section of the Act. I therefore shallrecommend that those portions of the complaintso alleg-ing be dismissed.2.Bragg's alleged postelection renewal of his threats towithhold wage increases from union supporters andrefusal to negotiate with the UnionThe complaint alleges that, on or about August 2, Braggrenewed his July 17 threat to withhold from union support-ers the regular periodic increases granted to employeesupon the Home's quarterly wage reviews while continuingto grant them to nonsupporters of the Union, and that, onAugust 10, he repeated that threat and his July 17 threat torefuse to negotiatewith the Union.Nevins testified that, on approximately August 8, Braggconversed with her in his office and that, in the course ofthat conversation stated if the Union came in, those whosigned up with the Union would not receive any furtherraises atthe quarterly wage reviews while those who wereagainst the Union would continue to receive them.Debra Erickson was supported by Kathy Peacock in hertestimony that, on August 10 in his office, Bragg stated ifthe Unioncame in, there would probably be an open shopand those with the Union would not receive any furtherraises while those who were against the Union would con-tinue to receive periodic increases and also stated he didnot think Portland would negotiate with the Union.Bragg conceded he commented that, if an open shopcontract were to result from negotiations between the cor-poration and the Union, the union employees' wageswould be governed by contract, while the nonunion em-ployees' wages would continue to be adjusted quarterly byhim. Bragg denied that he also said the corporation wouldnot negotiatewith the Union, but rather stated that allnegotiations would be conducted by representatives of theparent corporation and the Union and he would no longerdeal directly with the employees concerning their rates ofpay, wages, hours, and working conditions.I credit the testimony of Nevins, Erickson, and Peacock,as partially corroborated by Bragg, and find and concludethat Bragg, on two occasions in August, noted, repeated hisJuly 17 comments that there would not be any negotiationsbetween the Union and the Company and that, in theevent any negotiations did occur, an open shop would re-sult and those employees who supported the Union wouldhave their wages governed by the contract, while he wouldbe free to continue to grant periodic adjustments to non-supporters of the Union.Ifurther find and conclude that, by so commenting,Bragg restrained, interfered with, and coerced those em-ployees' exercise of their Section 7 rights and thereby vio-lated Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.At all times pertinent, the Home was an employer GOLD LEAF CONVALESCENTHOME429engagedin commercein a businessaffecting commerceand the Union was a labor organization, as those terms aredefinedin Section2(2), (5), (6), and (7) of the Act.2.At all times pertinent, Lynn Campbell and JohnBragg weresupervisors and agents of the Home acting onits behalf.3.The Home violated:(a) Section 8(a)(1) of the Act by (1) Bragg's July 17 pro-hibition of union solicitation on the premises of the Home;(2) Bragg'sJuly 17 and August 2 and 10 threats to cease theHome'sprevious practice of granting quarterly wage re-views andincreasesto employees supporting the Union;(3) Bragg'sJuly 17 and August 10 threats that the parentcorporation would not negotiate with the Union; and (4)Bragg andCampbell's July 19-23 preparation of a decerti-fication petition and solicitation of employee signaturesthereto.(b) Section 8(a)(1) and (3) of the Act by dischargingFrances Stanley because she engaged in union activities.4.The Home did not otherwise violate the Act.The aforesaid unfair labor practices affect interstatecommerce as defined in the Act.THE REMEDYHaving found that the Home engaged in unfair laborpractices in violation of Section 8(a)(1) and (3) of the Act,I shall recommend that the Home be directed to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the purposes of the Act.It shall be recommended that the Home be ordered tocease and desist from prohibiting its employees' engage-ment in union solicitation during their nonworking periodson the premises of the Home, threatening to withhold andwithholding quarterly wage reviews and increases fromthose of its employees who support or supported theUnion, threatening to refuse to negotiate with the Union(or any other labor organization which is certified as theexclusivecollective-bargainingrepresentativeoftheHome's employees) concerning their rates of pay, wages,hours, and working conditions, 5 preparing petitions to de-certify the Union (or any other labor organization previ-ously certified as the exclusive collective-bargaining repre-sentative of its employees) and soliciting its employees'signatures thereto, and discharging or otherwise disciplin-ing its employees for engaging in activities on behalf of theUnion or any other labor organization.It shall also be recommended that the Home be orderedto offer Frances Stanley immediate and full reinstatementto her former job or, if her former job no longer exists, to asubstantially equivalent job without prejudice to her se-niority and other rights and privileges, and to make herwhole for any wage losses she may have suffered by pay-ment to her of the sum of money she would have earned25 On February7, 1974,the Regional Director for Region 19 issued anorder granting the Union's petition to revoke its September12, 1974, certifi-cation upon its disclaimerof anycontinued interest in representing theHome's employees.from the date of her discharge to the date she is reinstated,less any ret earnings she may have received during theperiod.Her lost wages shall be computed in accordancewith the formula prescribed inF.W.Woolworth Company,90 NLRB 289 (1950), with interest at 6 percent per annum,computed in accordance with the formula prescribed inIsis Plumbing and Heating Co.,138 NLRB 716 (1962).It shall be further recommended that those portions ofthe complaint alleging unfair labor practices other thanthose found heretofore be dismissed.Upon the basis of the foregoing findings of fact, conclu-sions of law and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 26Respondent, American Care Centers, Inc., d/b/a GoldLeaf Convalescent Home, Ellensburg, Washington, its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Prohibiting its employees from engaging in union so-licitation during their nonworking hours on the premises ofthe Home.(b)Threatening to withhold and withholding quarterlywage reviews and increases from those of its employeeswho support or supported the Union or any other labororganization.(c)Threatening to refuse to negotiate with the Union (orany other labor organization when and if certified) as theexclusive collective-bargaining representative of an appro-priate unit of the Home's employees concerning their ratesof pay, wages, hours, and working conditions.(d) Preparing, circulating, and soliciting signatures todecertification petitions designed to nullify the previouscertification of the Union or any other labor organizationas the exclusive collective-bargaining representative of anappropriate unit of the Home's employees.(e)Discharging or otherwise disciplining its employeesfor engaging in union activities.2.Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a)Offer Frances Stanley immediate and full reinstate-ment to her former job or, if her former job no longerexists, to a substantially equivalent job without prejudice toher seniority and other rights and privileges, and make herwhole in the manner set forth in the "Remedy" section ofthisDecision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all rec-ords necessary for the determination of the amount ofbackpay and other payments and obligations due underthis recommended Order;26 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 430DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Post at its Ellensburg, Washington, premises copiesupon receipt thereof, and be maintained by it for 60 con-of the enclosed notice marked "Appendix B." 27 Copies ofsecutive days thereafter, in conspicuous places, includingsaid notice, on forms provided by the Regional Directorall places where notices to employees are customarily post-for Region19, after beingduly signed by an authorizeded. Reasonable steps shall be taken by the Home to ensurerepresentative of the Home, shall be posted immediatelythat suchnotices arenot altered, defaced, or covered byany othermaterial.(d)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-27In the eventthatthe Board'sOrder is enforced by a Judgmentof adent has taken to comply herewith.United StatesCourt of Appeals, the words in the notice reading"Posted byIT IS FURTHERORDEREDthat the complaint be dismissedOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Courtof AppealsEnforcing an Order ofinsofar as it alleges violations of the Act not specificallythe NationalLaborRelations Board"found.